Citation Nr: 0731206	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  03-25 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Entitlement to service connection for a bilateral ankle 
disability.  

3.  Entitlement to service connection for bilateral pes 
planus.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1988 to November 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In April 2005 and August 2006, the Board remanded the case to 
the RO for additional development.  

In a rating decision in July 2005, the RO deferred a decision 
on the claims of service connection for a back disability and 
tinnitus.  As the RO has not yet adjudicated the claims, they 
are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Board remanded the case in August 2006 to the RO to 
schedule the veteran for a videoconference hearing.  The 
veteran did not received notice of the scheduled hearing.  In 
August 2007, the Board asked the veteran to clarify his 
request for a hearing.  In September 2007, the veteran 
indicated his desire to reschedule his videoconference 
hearing.  






Accordingly, this case is REMANDED for the following action:

Reschedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge at the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

